Citation Nr: 1742464	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-35 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network Consolidated Fee Unit 


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at Brazosport Regional Health on January 25, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1967, and from April 1977 to October 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the Department of Veterans Affairs (VA) South Central VA Health Care Network Consolidated Fee Unit in Flowood, Mississippi.


FINDING OF FACT

In August 2017, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal was requested for the issue involving medical reimbursement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to reimbursement of medical expenses incurred at Brazosport Regional Health on January 25, 2016.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In August 2017, the Veteran expressed his desire to withdraw the appeal because the debt had been paid.  The submitted form is signed and dated by the Veteran.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to reimbursement of medical expenses incurred at Brazosport Regional Health on January 25, 2016, is dismissed.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


